ACCEPTED
                                                                                       03-14-00795-CV
                                                                                              4907596
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  4/15/2015 5:51:28 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                          No. 03-14-00795-CV

Jennifer Samaniego,                                                 FILED IN
                                                             3rd COURT OF APPEALS
   Appellant,                                           Court of AUSTIN,
                                                                 AppealsTEXAS
v.                                               for   the Third  District
                                                             4/15/2015 5:51:28 PM
                                                               JEFFREY D. KYLE
Alieda Silguero, et al.,                                   Austin, Texas
                                                                     Clerk
   Appellees.

             Samaniego’s Motion for 32-day Extension
           of Deadline to File Appellant’s Opening Brief

   Appellant Jennifer Samaniego moves for a 30-day extension of the
deadline to file her brief. This is her first motion for an extension; the
brief was due on April 2, 2015, and the requested extension would, be-
cause of a weekend, make the new deadline May 4, 2015.
   Samaniego’s counsel did not file Samaniego’s brief because he
didn’t realize that the clock had started ticking. Samaniego’s counsel
spends most of his time in the First and Fourteenth Courts of Appeal
and the Supreme Court. The routine in the First and Fourteenth

Courts is that once the record is complete, the clerk sends the parties a
notice of the deadline for the appellant’s brief. The Supreme Court
issues similar notices once a petition has been filed or when it orders
briefing on the merits. Samaniego’s counsel received the Court’s no-
tice that the clerk’s record had been filed, but the Court’s notice
didn’t state a briefing deadline. He believed that omitting the deadline

from the notice meant that the Court was still waiting for something
from the trial court or the county clerk. He was wrong, and he apolo-
gizes for the delay that error has caused the Court.
   The error that lies solely at the feet of Samaniego’s counsel
shouldn’t be visited upon Samaniego herself. It was a misunderstand-

ing, an inadvertent failure to recognize that routines not prescribed by
the Rules aren’t necessarily going to be uniform among the state’s
many appellate courts. Her counsel intended to cause no delay, and
the delay has caused no prejudice that Samaniego or her counsel can
see. This inadvertence, Texas’s preference for deciding cases on the
merits of the arguments rather than procedural rulings, and the lack of

prejudice to the appellee show good cause for the Court to extend the
deadline
   Samaniego prays that the Court make May 2, 2015, the deadline for
her to file her brief.
                                 Respectfully submitted,
                                 The Olson Firm PLLC
                                 /s/ Leif A. Olson
                                 Leif A. Olson
                                  leif@olsonappeals.com
                                  State Bar No. 24032801
                                 PMB 188
                                 4830 Wilson Road, Suite 300
                                 Humble, Texas 77396
                                 (281) 849-8382
                                 Counsel for Samaniego




Case 03-14-00795-CV, Samaniego v. Salguero                     Page 2 of 3
Samaniego’s Motion for 32-Day Extension
                       Certificate of Conference
   On April 15, 2015, Nadia Ramkissoon, counsel for appellee Alieda
Silguero, informed me that she opposes the requested extension.
                                 /s/ Leif A. Olson

                          Certificate of Service
   On April 15, 2015, I served this Samaniego’s Motion for 32-day Ex-
tension of Deadline to File Appellant’s Opening Brief by electronic ser-
vice upon:

Nadia Ramkissoon
nadia.ramkissoon@farmersinsurance.com
Clark, Price & Trevino
1701 Directors Blvd., Suite 920
Austin, Texas 78744
Counsel for Appellee
Alieda Silguero
                                 /s/ Leif A. Olson




Case 03-14-00795-CV, Samaniego v. Salguero                    Page 3 of 3
Samaniego’s Motion for 32-Day Extension